Citation Nr: 9901233	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-17 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee, with a one-half inch scar. 

2.  Entitlement to a compensable rating for fungus and 
hyperhidrosis of the hands and feet. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to February 
1946 and from July 1946 to February 1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and May 1997 rating decisions 
of the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In his May 1997 VA Form 9, the veteran requested a hearing at 
the RO before a traveling member of the Board.

In a November 6, 1998 letter, the RO scheduled the veteran 
for a hearing on December 2, 1998 before a traveling member 
of the Board.

The Board notes that, although the appellant failed to report 
for the December 2, 1998 hearing, he was not afforded the 
minimum 30 days notice required under 38 C.F.R. § 19.76 
(1998).

Accordingly, the case is remanded to the RO for the following 
action:

The veteran should be scheduled for a 
travel board hearing and given adequate 
notice of the scheduled hearing.  See 
38 C.F.R. § 19.76..

No inference should be drawn regarding the merits of the 
claim, and no action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
